F I L E D
                                                                    United States Court of Appeals
                                                                            Tenth Circuit
                      UNITED STATES COURT OF APPEALS
                                                                             DEC 21 1999
                                    TENTH CIRCUIT
                                                                        PATRICK FISHER
                                                                                  Clerk

 LEO SIMMONS,

                Plaintiff - Appellant,                    No. 99-1395
           v.                                            (D. Colorado)
 [NO APPELLEE NAMED ON                                (D.C. No. 99-Z-1223)
 APPEAL]


                              ORDER AND JUDGMENT          *




Before ANDERSON , KELLY , and BRISCOE , Circuit Judges.




       After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of

this appeal.    See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is

therefore ordered submitted without oral argument.

       Leo Simmons appeals the dismissal, without prejudice, of his civil rights

action naming John Suthers, generally seeking “to compel the Department of



       This order and judgment is not binding precedent, except under the
       *

doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
Corrections to stop the hindering of the accesses to the court, and to produce all

the materials that are requested by court order.” The district court determined

that the document filed by Mr. Simmons was insufficient to serve as a complaint

and ordered that proper forms be sent to Mr. Simmons for filing. Mr. Simmons

filed a motion for appointment of counsel, but did not file the forms which the

district court clerk had forwarded to him. Thereafter the district court dismissed

the case without prejudice. The document filed in this court by Mr. Simmons

names no defendant/appellee and contains only general statements that his rights

are being violated by his not being afforded a fair hearing.

      Upon review of the entire file, we conclude that the appeal lacks an

arguable basis either in law or in fact. Accordingly, the appeal is frivolous within

the meaning of 28 U.S.C. § 1915(e)(2)(B)(i), and therefore must be dismissed.

This dismissal shall count as a “prior occasion” for purposes of 28 U.S.C..§

1915(g). The motions pending on appeal are DENIED, and the appeal is

DISMISSED. Mr. Simmons continues to be obligated for installment payments of

the filing fee in this court. The mandate shall issue forthwith.

                                               ENTERED FOR THE COURT


                                               Stephen H. Anderson
                                               Circuit Judge




                                         -2-